COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-302-CV


ERA INVESTMENTS, L.L.C.                                              APPELLANT

                                        V.

WANDA SIPILOVIC AND                                                  APPELLEES
AMERICA’S MARKET, INC.
                                    ------------

           FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ------------

      We have considered the “Joint Motion to Set Aside Judgment and

Remand Pursuant to Settlement” filed by appellant and appellees. It is the

court’s opinion that the motion should be granted. Accordingly, without regard

to the merits, we vacate the trial court’s judgment and remand the case to the

trial court for rendition of a judgment in accordance with the parties’ settlement



      1
          … See Tex. R. App. P. 47.4.
agreement. See Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v.

Johnson, 911 S.W.2d 387, 388 (Tex. 1995).

      Appellant ERA Investments, L.L.C., and Appellees Wanda Sipilovic and

America’s Market, Inc. shall each pay half of the costs of this appeal, for which

let execution issue. See Tex. R. App. P. 43.4.




                                           PER CURIAM




PANEL: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: November 13, 2008




                                       2